Affirm and Opinion Filed October 4, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00746-CR

                    DERRICK DEMOND JAMES, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-82344-2018

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Molberg
      Derrick James, appellant, was charged with possession of a controlled

substance, a third-degree felony, in 2018. He pleaded guilty, was sentenced to five

years’ confinement, and his sentence was probated for three years. Nearly two years

later, the trial court revoked appellant’s probation after he pleaded true to the State’s

allegations that he violated various terms and conditions of probation. The court

sentenced him to three years and eight months’ confinement. Appellant appealed to

this Court. Court-appointed appellate counsel, Kara Fitts, filed an Anders brief and

a motion to withdraw as counsel, asserting that there are no non-frivolous issues that
appellant could raise on appeal. We have reviewed the record and agree. We grant

counsel’s motion to withdraw and affirm the judgment below.

                                       BACKGROUND

      Appellant was subject to twenty-one different terms and conditions while on

probation. In its second motion to revoke probation, the State alleged eleven

violations of those terms, including that appellant committed a new offense; failed

to pay restitution; failed to pay a substance abuse evaluation fee; failed to pay his

monthly supervision fee; failed to report to his supervision officer over the course of

several months; failed to perform community service; failed to complete outpatient

substance abuse treatment “and all recommended aftercare”; failed to complete the

drug offender education program; failed to complete supportive outpatient treatment

as recommended by his substance abuse evaluation; failed to pay a fine; and failed

to pay court costs.

      Appellant elected to have an “open plea” to the trial court in which he pleaded

“true” to the State’s allegations in its revocation motion and the trial court

determined his punishment.        Appellant’s probation caseworker testified that

appellant was first placed on probation on December 21, 2018. She testified about

the above-mentioned terms and conditions. The caseworker said that they were

explained to him when he was first placed on probation. She said that when Collin

County’s probation department attempted to transfer appellant’s probation to Dallas

County, appellant failed to report for two Dallas County appointments. The Collin

                                         –2–
County caseworker attempted to contact appellant several times, and when that did

not work, they “started the process for a motion to revoke because he had then

absconded probation.”

      Appellant was continued on probation in November 2019, and his terms and

conditions were again explained to him.        The caseworker testified appellant

completed a substance abuse evaluation.       But he did not complete any other

conditions of probation. He did not complete probation-ordered therapy, community

service hours, or making payments required of him. Another attempted transfer to

Dallas County failed, and the process repeated itself when appellant did not go to

appointments or respond to his caseworker. The State went forward with its second

motion to revoke.

      Appellant testified he lived with his grandmother while on probation. He

worked for a logistics company. He testified he had used marijuana for ten or twelve

years, but he said he had not used any since being on probation. Appellant said he

accepted responsibility for failing to cooperate with probation. He admitted it did

not look like he had done much. But he testified he completed his community

service at a church in 2019. When asked why he failed to report to Dallas County,

he said that he “didn’t have any knowledge.” He also said Dallas County probation

called him and he returned their call, but then he did not hear from them again. When

the same thing happened the second time, appellant said he “was still under the

impression that they would give [him] another call.” He said he did not reach back

                                        –3–
out to Collin County because he had a lot going on and it “just actually slipped my

mind.” Appellant said he wanted a third chance because he had his priorities messed

up before, but “now . . . I’m more focused on this.” He said he had more time to

devote to probation than he had previously.

      The trial court found the allegations in the State’s motion to revoke to be true.

The court also found that appellant was “not a good candidate for probation” and

sentenced him to three years and eight months’ confinement in the Institutional

Division of the Texas Department of Criminal Justice, well below the highest range

of punishment. Appellant appealed that judgment and was appointed counsel, who

filed the Anders brief and motion to withdraw that are before us.

                                         ANALYSIS

      If court-appointed appellate counsel files an Anders brief asserting that no

arguable grounds for appeal exist, we must independently examine the record to

determine whether the appeal is “wholly frivolous.” Anders v. California, 386 U.S.

738, 744–45 (1967). “An appeal is ‘wholly frivolous’ or ‘without merit’ when it

‘lacks any basis in law or fact.’” Crowe v. State, 595 S.W.3d 317, 319 (Tex. App.—

Dallas 2020, no pet.) (quoting McCoy v. Court of Appeals, 486 U.S. 429, 438 n.10

(1988)). Arguments are frivolous if they cannot conceivably persuade the court. Id.

      Counsel states in her Anders brief that she conducted a thorough review of the

record in this case and was “unable to find any non-frivolous error for this Court to

review.” In a letter to this Court, counsel confirmed she mailed a letter to appellant

                                         –4–
in which she “notified him of his right to file a pro se response and his right to review

the record in preparation for filing the response.” She also notified him of his pro se

right to seek discretionary review should we find his appeal frivolous. With her

letter, counsel stated that she included copies of her brief and motion to withdraw.

See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Subsequently,

counsel “sent [appellant] a complete copy of the reporter’s record, the clerk’s record,

and a letter that again stated his right to file a pro se response and his pro se right to

seek discretionary review should his appeal be found frivolous.”

      This Court also sent appellant a letter informing him that counsel filed an

Anders brief and a motion to withdraw. Copies of the brief and motion were

included with the letter. We informed appellant he had a right to review the appellate

record himself, to file a pro se response, and to seek discretionary review should the

Court find his appeal frivolous. Appellant did not file a response.




                                           –5–
                                      CONCLUSION

      Based on our review of the record, we conclude that appellant’s appeal “lacks

any basis in law or fact” and is therefore frivolous. See Crowe, 595 S.W.3d at 319.

Accordingly, we grant counsel’s motion to withdraw, and we affirm the trial court’s

judgment.




                                          /Ken Molberg/
                                          KEN MOLBERG
                                          JUSTICE
200746f.u05
Do Not Publish
TEX. R. APP. P. 47




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DERRICK DEMOND JAMES,                        On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-82344-
No. 05-20-00746-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Goldstein and
                                             Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 4th day of October, 2021.




                                       –7–